DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 3/25/22 with respect to claims 1-6 and 10 have been fully considered and are persuasive.  The rejection of claims 1-6 and 10 has been withdrawn. 
Applicant's arguments filed 3/25/22 with respect to claims 11-15 and 19-26 have been fully considered but they are not persuasive. Applicant argues that Wallace et al. US 6394998 in view of Privitera et al. US 9066741 fail to disclose the end effector being configured to be removably coupled to first and second robotic arms, as amended.  However, Examiner notes that Wallace et al. discloses telesurgery systems typically include two robotic arms and a wrist like mechanism or end effector (column 2, lines 32-45), and the end effector may be configured to be removably coupled to either arm, as it is not required that they be engaged together, but only engaged by at least one of the first and second arms.  Additionally, Privitera et al. teaches a robotic end effector coupled with a clip (figure 12) and being coupled to robotic arms (10A, 10B, figures 5, 6, 10 or 12).  The first and second robotic arms are for controlling or independently repositioning the jaws (column 10, lines 3-7) or selectively coupling, repositioning or powering the tools necessary for the procedure (column 10, lines 52-59).  Therefore, it would be obvious to one having ordinary skill in the art to provide multiple robotic arms to independently reposition jaws or interchange tools as required.  Examiner notes that claim 19 as claimed, does not require a second robotic arm, but only a robotic coupling feature to be engaged by a robotic surgical instrument.  Applicant argues that modifying Wallace to use two robotic arms changes the principle operation of Wallace’s clip deployment device, and that the modification would be overly complex and lack motivating factors to make the changes.  However, the addition of a second robotic arm doesn’t render the Wallace device inoperable, and could be configured to be modified in such a manner as claimed to provide a first and second robotic arms as required for various jaws or tools to be used with an end effector, and as discussed above for independent or additional control of the jaws or tools to be moved within the patient for proper placement of a clip within a location.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallace et al. US 6394998 in view of Privitera et al. US 9066741. 
Regarding claim 11, Wallace et al. discloses a medical instrument comprising:
an end effector 58 comprising a first jaw 58.1 configured to be repositionable with respect to a second jaw 58.2 (jaws open or close to hold or delivery the clip 75, closed configuration, figure 5, open configuration, figure 8, 10), the first and second jaws removably mounted to an open-ended occlusion clip (jaws biased closed around clip 75 held within slots 58.13, figure 9), the end effector configured to configured to be removably coupled to an open-ended occlusion clip 75 having a pair of terminal ends (figure 9) and a robotic arm 12 (figure 2), and discloses telesurgery systems typically include two robotic arms and a wrist like mechanism or end effector (column 2, lines 32-45, therefore, the end effector may be configured to be removably coupled to either arm, as it is not required that they be engaged together, but only engaged by at least one of the first and second arms), but fails to disclose the end effector and jaws are removably mounted to a first and second robotic arms wherein the end effector includes at least one of a cavity and a projection configured to be engaged by at least one of the first and second robotic arms.
Privitera et al. teaches a robotic surgical instrument comprising an end effector (150 or 530) for applying and being coupled to a clip 506 (for example, figure 12), the end effector being removably coupled to a first and second robotic arms (10A, 10B, figures 5, 6, 10 or 12, various end effectors all being connected to a first and second robotic arm to manipulate positioning), the end effector includes at least one of a cavity and a projection configured to be engaged by at least one of the first and second robotic arms (openings 24, 524 of robotic arms engage with a projection extending from the clamping areas 518, figures 11, 12; column 12, lines 15-19) in order to grasp and reposition the clip applier end effector or interchanging surgical tools or end effectors (column 6, lines 44-46; column 12, lines 15-19). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Wallace et al. with a first and second robotic arms, as taught by Privitera et al. to provide more control and manipulation or repositioning of the end effector.
Regarding claim 12, Wallace et al. discloses wherein: the end effector further comprises at least a first line C1 and a second line C2; the first line is concurrently mounted to the open-ended occlusion clip and the first jaw (column 9, lines 34 and 42; C1 anchored on jaw 58.1 within hole 58.8, clip 75 is mounted within with the jaw slot 58.13; therefore, the line can be considered at least indirectly mounted to both the clip and the jaws); the second line is concurrently mounted to the open-ended occlusion clip and the second jaw (column 9, lines 34 and 42, C2 anchored on jaw 58.2 hole 58.8, clip 75 is mounted within with the jaw slot 58.13; therefore, the line can be considered at least indirectly mounted to both the clip and the jaws); and, the first and second lines are selectively repositionable to dismount the first and second lines from the open-ended occlusion clip and the first and second jaws (first and second lines C1, C2 are configured to be removed from around pulley member 58.5 within end effector holes  58.8 but may be configured to be removed or selectively dismounted when not placed within the hole and around the pulley).
Regarding claim 13, Wallace et al. discloses wherein the end effector includes pulleys operatively coupled to the first and second jaws (pulleys 64, 66, 68, 70, and 58.5, figures 10 or 11A).
Regarding claim 14, Wallace et al. discloses wherein: the first jaw is mounted to a first of the pulleys and the second jaw is mounted to a second of the pulleys (each portion of 58.1 and 58.2 includes a finger or jaw 58.3, the portion 58.3 is formed with a pulley portion 58.5 on each jaw, figures 7, 8 or 9; alternatively or in addition, may consider pulleys with the pulley sets 64, 66, 68 or 70, figures 5 or 10, as they are all mounted with the device or clevis 17 to the jaws on the end effector); and a line engages the first and second pulleys (cables C1 or C2, for example, figures 10, 11B). 
Claims 15, 19-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallace et al. US 6394998 in view of Privitera et al. US 9066741, as discussed above, and further in view of Whiting US 9445820.
Regarding claim 15, Wallace et al. in combination with Privitera et al. discloses wherein the open-ended occlusion clip comprising:
a first elongated occlusion arm (Wallace et al. , first side of V-shaped clip 75, figure 9); a second elongated occlusion arm (Wallace et al.,  second side of V-shaped clip, figure 9), but fails to disclose a first elongated biasing arm coupled to a distal portion of the first elongated occlusion arm; and, a second elongated biasing arm coupled to a distal portion of the second elongated occlusion arm; wherein a proximal portion of the first elongated biasing arm is coupled to a proximal portion of the second elongated biasing arm; wherein the first elongated occlusion arm extends parallel to the first elongated bias arm along a majority of its length; and, wherein the second elongated occlusion arm extends parallel to the second elongated bias arm along a majority of its length.
However, Whiting discloses a ligating open-ended occlusion clip (figure 4) having a first elongated occlusion arm 202 and a second elongated occlusion arm 204; a first elongated biasing arm coupled to a distal portion of the first elongated occlusion arm (can consider the rib portion 234A the biasing member as it is a flexible portion that may bias the tissue by applying additional pressure, column 4, lines 30-37) and a second elongated biasing arm coupled to a distal portion of the second elongated occlusion arm (can consider the rib portion 234B the biasing member as it is a flexible portion that may bias the tissue by applying additional pressure, column 4, lines 30-37); wherein a proximal portion of the first elongated biasing arm is coupled to a proximal portion of the second elongated biasing arm (coupled at hinge 106, portion 116); wherein the first elongated occlusion arm extends parallel to the first elongated bias arm along a majority of its length (figure 4); and, wherein the second elongated occlusion arm extends parallel to the second elongated bias arm along a majority of its length (figure 4), allow for flexibility and improved clamping or occlusion of tissue and for applying additional pressure for biasing tissue (column 4, lines 30-37).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Wallace et al. and Privitera et al. with an occluding clip, as taught by Whiting, to provide a clip having a biasing arm which will allow for flexibility and improved clamping or occlusion of tissue by applying pressure or biasing the tissue within the clip. 
Regarding claims 19 and 20, Wallace et al. teaches an occlusion clip 75, which may be configured as a necrosis clip, and applier comprising: 
an open-ended necrosis clip 75 having a first and second beam (figure 9); 
an end effector 58 including a first jaw 58.1 and a second jaw 58.2 repositionably mounted to a housing 17 (repositionable as the jaws open or close to hold or delivery the clip 75, closed configuration, figure 5, open configuration, figure 8, 10), the first and second jaws operatively coupled to at least a gun tackle pulley configuration utilized to reposition at least one of the first and second jaws with respect to one another (figure 10, pulleys system 64, 66, 68 or 70 with pulley 58.5 connecting the jaws may be considered a gun tackle pulley, as a cable C1 or C2 is pulled through system 64, 70, 58.5 and then back around through 68 and 66; column 10, lines 4-8), where the first and second jaws are detachably mounted to the open- ended necrosis clip (clip 75 is received within jaw slots 58.13); and, the clip being coupled to and used in combination with a robotic arm 12 (figure 2).
Wallace et al. does not explicitly disclose the necrosis clip comprising a first beam longitudinally aligned with and spaced apart from a second beam, the first beam operatively coupled to and longitudinally aligned with a third beam, the second beam operatively coupled to and longitudinally aligned with a fourth beam, where the third and fourth beams are coupled to one another, and where the first and second beams each include an unattached terminal end; or a robotic coupling feature associated with the end effector and configured to be engaged by a robotic surgical instrument to removably couple the robotic surgical instrument to the end effector, the robotic coupling feature includes at least one of a cavity and a projection configured to be engaged by the robotic surgical instrument.
Whiting discloses a ligating open-ended occlusion or necrosis clip (figure 4) comprising a first beam 202 longitudinally aligned (when legs are in a closed position, such as shown in a different embodiment, figure 6) with and spaced apart from a second beam 204 (figure 4), the first beam operatively coupled to and longitudinally aligned with a third beam 234A, the second beam operatively coupled to and longitudinally aligned with a fourth beam 234B, where the third and fourth beams are coupled to one another (at pivot point 106 with surface 116, figure 4), and where the first and second beams each include an unattached terminal end (figure 4 202B, 204B distal ends), the third and fourth beams allowing for flexibility and improved clamping or occlusion of tissue and for applying additional pressure for biasing tissue (column 4, lines 30-37).
Privitera et al. teaches a robotic surgical instrument comprising an end effector (150 or 530) for applying and being coupled to a clip 506 (for example, figure 12), the end effector being coupled to a robotic arms (10A, 10B, figures 5, 6, 10 or 12, various end effectors all being connected to a first and second robotic arm to manipulate positioning), with a robotic coupling feature comprising at least one of a cavity and a projection configured to be engaged by at least one of the first and second robotic arms (openings 24, 524 of robotic arms engage with a projection extending from the clamping areas 518, figures 11, 12; column 12, lines 15-19) in order to grasp and reposition the clip applier end effector or interchanging surgical tools or end effectors (column 6, lines 44-46; column 12, lines 15-19). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Wallace et al. with an occluding clip, as taught by Whiting, to provide a clip a first, second, third and fourth beam, as taught by Whiting, to provide an occlusion clip which will allow for flexibility and improved clamping or occlusion of tissue by applying pressure or biasing the tissue within the clip, and a robotic arm connection being an opening or protrusion, as taught by Privitera et al. as a well-known substitution in the art for connecting an end effector to a robotic arm.
Regarding claim 21, Wallace et al. discloses the end effector includes a first detachment line C1 in operative engagement with the first jaw of the end effector and the necrosis clip (column 9, lines 34 and 42; C1 anchored on jaw 58.1 within hole 58.8); and,
the end effector includes a second detachment line C2 in operative engagement with the second jaw of the end effector and the necrosis clip (column 9, lines 34 and 42, C2 anchored on jaw 58.2 hole 58.8).
Regarding claim 22, Wallace et al. discloses wherein the first jaw and the second jaw each include a channel 58.8 configured to receive at least one of the first detachment line and the second detachment line (figure 9).
Regarding claim 23, Wallace et al. discloses wherein:
the first detachment line C1 extends through a first loop coupled to the first jaw when the open-ended necrosis clip is detachably mounted to the first jaw (clip is mounted within slot 58.13, line C1 loops around pulley system 64, 70 through the jaw opening 58.8 and loops around through pulleys 68 and 66, figure 10);
the second detachment line C2 extends through a second loop coupled to the second jaw when the open-ended necrosis clip is detachably mounted to the second jaw (clip is mounted within slot 58.13, line C2 loops around pulley system 64, 70 through the jaw opening 58.8 and loops around through pulleys 68 and 66, figure 10);
the first detachment line does not extend through the first loop coupled to the first jaw when the open-ended necrosis clip is detached from to the first jaw (capable of having this configuration if the cable is not attached to the jaw, prior to or after the deployment of the clip); and,
the second detachment line does not extend through the second loop coupled to the second jaw when the open-ended necrosis clip is detached from to the second jaw (capable of having this configuration if the cable is not attached to the jaw, prior to or after the deployment of the clip).
Regarding claim 24, Wallace et al. discloses wherein:
the first jaw includes a first channel 58.8 configured to receive the first detachment line C1 (figure 9);
the first jaw includes a first orifice configured to receive the first loop (orifice at opening of the channel 58.8);
the second jaw includes a second channel 58.5 configured to receive the second detachment line C2 (figure 9); and,
the second jaw includes a second orifice (orifice at opening of the channel 58.8) configured to receive the second loop.
Regarding claim 25, Wallace et al. discloses at least the gun tackle pulley configuration includes a first pulley, a second pulley, and a third pulley (see annotated figure 10 above);
the first jaw is mounted to the first pulley and the third pulley (see annotated figure 10 above);
the second jaw is mounted to the second pulley (see annotated figure 10 above); and,
the line C2 is fixedly coupled to the second jaw (through channel 58.8) and repositionably engages the first pulley, the second pulley, and the third pulley (line C2 is looped around the pulleys reposition by pulling in the directions of B1 or B2, figure 10).
Regarding claim 26, Wallace et al. discloses wherein: at least the gun tackle pulley configuration includes a first pulley, a second pulley, a third pulley, and a fourth pulley (see annotated figure 10 above); the first jaw is mounted to the first pulley and the third pulley (see annotated figure 10 above); the second jaw is mounted to the second pulley and the fourth pulley (see annotated figure 10 above); and, the line C1 is fixedly coupled to the first jaw and repositionably engages the first pulley, the second pulley, the third pulley, and the fourth pulley (line C1 is looped around the pulleys reposition by pulling in the directions of A1 or A2, figure 10). 
Allowable Subject Matter
Claims 1-6 and 10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record or at large fails to disclose a medical instrument comprising an end effector devoid of a handle control, a pair of repositionable jaws operatively coupled to a biased-closed, open ended occlusion clip and configured to open the occlusion clip when the repositionable jaws are opened.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Madhani et al. US 5797900 discloses a similar device having an end effector being manipulated by a pulley system (figure 5).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418. The examiner can normally be reached Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L/               Examiner, Art Unit 3771                         

/DIANE D YABUT/               Primary Examiner, Art Unit 3771